Citation Nr: 0424068	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959, and had additional service with the U.S. Navy 
Reserves reportedly from May 1955 to November 1956 and from 
November 1959 to May 1963.  His claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
service connection for hearing loss and tinnitus.  

The issues involving service connection for hearing loss and 
tinnitus are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

The veteran claims that he suffers from hearing loss and 
tinnitus as a result of noise exposure and/or head trauma in 
service.  Unfortunately, the Board finds that additional 
development in needed before it can adjudicate his claims. 

I.  Hearing Loss

The Board notes that additional private medical records may 
exist which have not been associated with the claims file.  
At a March 2004 hearing before the undersigned Veterans Law 
Judge, the veteran also made reference to audiometric testing 
performed around 1959 with Cumberland Case in connection with 
his employment.  However, these records are not in the claims 
file, and it does not appear that the RO has made any attempt 
to obtain them.  Therefore, the RO should attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2003); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the duty to assist includes securing private 
and VA medical records to which a reference has been made.)

The Board also finds that the veteran should be afforded a VA 
audiological evaluation to determine the etiology of his 
hearing loss disability.  A February 2002 VA audiological 
evaluation demonstrates that the veteran currently has a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  The audiologist also recorded the veteran's history 
of noise exposure in service from firing weapons.  However, 
the examiner failed to offer an opinion concerning the 
etiology of the veteran's hearing loss disability.  
Therefore, the veteran should be afforded a VA audiological 
evaluation to determine whether it is at least as likely as 
not his current hearing loss disability is related to 
acoustic trauma in service.  The examiner should also comment 
on the etiology and date of onset of the veteran's tinnitus.  
See 38 U.S.C.A. § 5103A(d) (West 2002) (In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based  upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

II.  Tinnitus

The November 2002 rating decision on appeal also denied the 
veteran's claim for service connection for tinnitus.  In his 
notice of disagreement, however, the veteran limited his 
appeal to the issue of service connection for hearing loss.  
A statement of the case issued in August 2003, therefore, 
included only the issue of service connection for hearing 
loss.  

However, in a VA Form 9, dated August 2003, the veteran 
raised the issue of service connection for tinnitus.  This 
clearly constitutes a timely notice of disagreement.  
38 C.F.R. §§ 20.201, 20.302 (2003).  To date, however, the RO 
has not issued a statement of the case in response to the 
veteran's notice of disagreement.  The filing of a notice of 
disagreement places a claim in appellate status.  Therefore, 
the failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2003); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

The purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his hearing loss and tinnitus.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of this treatment, to 
include all treatment records from 
Cumberland Case company from 1959 or 
1960.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from bilateral hearing 
loss and tinnitus as a result of service.  
The examiner should review the claims 
folder and record the veteran's history 
of noise exposure both during and after 
service.  Following an examination and a 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hearing loss disability is related, even 
in part, to noise exposure during the 
veteran's period of service.  The 
examiner should also answer whether it is 
at least as likely as not that the 
veteran has tinnitus as a result of 
service.  A complete rationale for any 
opinion expressed must be provided.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  
If the claim continues to be denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted and the 
reasons for the decision.  The veteran 
and his representative must then be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

5.  The RO should issue the veteran and 
his representative a statement of the 
case addressing the issue of entitlement 
to service connection for tinnitus, which 
should include a discussion of all 
relevant evidence considered, and 
citation to all pertinent law and 
regulations.  The veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




